DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-15, 17-19 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance, the primary reason for allowance is the inclusion of particularly the limitations of the control portion further Page 2 of 14Application No. 17/102,782Reply to Office Action of October 6, 2021configured to regulate the first transporting operation of the first transporting member, and when the control portion determines, from the transporting state of the medium, that the medium reaches the rear-end alignment portion, the control portion is further configured to stop the first transporting operation of the first transporting member, decrease a height of the first transporting member, and change the first transporting member to a second position for pressing the medium by the first transporting member. Applicant disclosed such media processing and controlling portion can suppress non-alignment of the medium or buckling of the medium caused by not transporting the first medium or excessively transporting the first medium. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853